DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/014,525 filed on June 21, 2018.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on June 21, 2018.  Currently claims 11-20 remain in the examination. 

4.	Applicant’s disclosure of related application information is acknowledged.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, lines 6-8: “a first representation of a first stochastic layer based on a set of one or more statistical moments of the binary matrix and emulative of rock sample;” the phrase is too cryptically written, and it is unclear what is being claimed as Applicant’s invention.  The cited phrase, particularly the underlined section must be rephrased to improve clarity on the claimed subject matter. 
	Regarding claims 11, lines 6-11, it is understood that a first representation and a second representation are generated.  However, the steps of generating the first representation and the second representation is virtually identical.  It is unclear how they are different.  Moreover “generating, by the computer device, a second representation of a second stochastic layer based on the set and emulative of the rock sample,……” It appears that some elements may be missing in lines 9-11, particularly around the underlined section.   Is it referring to the “set of one or more statistical moments of the binary matrix?”  Applicant is respectfully suggested to review the underlined section and amend the phrase to clearly define the claimed subject matter. 
	Claim 17 has two identical issues as claim 11, which are described above.  Claim 17 is rejected under 35 USC 112 second paragraphs on the same ground as claim 11.

	Claims 12-16 and 18-20 are rejected under 35 USC 112 second paragraph as being dependent on rejected based claims 11 and 17 respectively. 

Additional Remarks
7.	It is noted that an art-related opinion is not provided in this Office Action.  Once the claimed subject matter is clearly defined and overcomes 35 USC 112 rejection as described under the paragraph 6 above, the subsequent action which may be an allowance action may be issued.    

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
June 13, 2022